[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            May 20, 2008
                             No. 07-12423                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                    D. C. Docket No. 06-00049-CR-KD

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

KARMELL DEMETRIUS JOHNSON,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                      _________________________

                              (May 20, 2008)

Before ANDERSON, HULL and FAY, Circuit Judges.

PER CURIAM:
       Karmell Demetrius Johnson appeals his convictions for (1) conspiracy to

distribute and to possess with the intent to distribute more than 50 grams of crack

cocaine, 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(A) (count 1), and (2) using,

carrying, or possessing a firearm in furtherance of a drug trafficking crime, 18

U.S.C. § 924(c)(1) (count 11). Johnson argues that the district court failed to

specifically inform him that the mandatory minimum term of imprisonment, and

the only sentence that would be imposed, for count 1of the indictment was life

imprisonment without release. Accordingly, he contends that the court failed to

ensure that he understood the consequences of his guilty plea as required by

Fed.R.Crim.P. 11. Johnson concedes, however, that this Court should review his

claim for plain error because he failed to raise the Rule 11 issue in the district

court. For the reasons set forth more fully below, we affirm Johnson’s conviction.

       When a defendant fails to assert a Rule 11 violation in the district court, he

must show plain error on direct appeal to be entitled to relief. United States v.

Vonn, 535 U.S. 55, 58-59, 122 S. Ct. 1043, 1046, 152 L. Ed. 2d 90 (2002). “Plain

error occurs where (1) there is an error; (2) that is plain or obvious; (3) affecting

the defendant’s substantial rights in that it was prejudicial and not harmless; and

(4) that seriously affects the fairness, integrity, or public reputation of the judicial

proceedings.” United States v. Hall, 314 F.3d 565, 566 (11th Cir. 2002). “[A]



                                            2
defendant who seeks reversal of his conviction after a guilty plea, on the ground

that the district court committed plain error under Rule 11, must show a reasonable

probability that, but for the error, he would not have entered the plea.” United

States v. Dominguez Benitez, 542 U.S. 74, 83, 124 S. Ct. 2333, 2340, 159 L. Ed. 2d
157 (2004). We may review the entire record when considering the effect of any

error on the defendant’s substantial rights. Vonn, 535 U.S. at 59, 122 S.Ct. at

1046; see also United States v. Jones, 143 F.3d 1417, 1420 (11th Cir. 1998).

         Before the district court accepts a guilty plea, the court must address the

defendant in open court and ensure that the defendant understands, inter alia, “any

maximum possible penalty, including imprisonment, fine, and term of supervised

release” and “any mandatory minimum penalty.” Fed.R.Crim.P. 11(b)(1)(H), (I).

Moreover, we have held that the district court “must ensure that the three core

concerns of Rule 11 . . . have been met: (1) the guilty plea must be free from

coercion; (2) the defendant must understand the nature of the charges; and (3) the

defendant must know and understand the consequences of his guilty plea.” United

States v. Lejarde-Rada, 319 F.3d 1288, 1289 (11th Cir. 2003) (quotation omitted).

We provide a strong presumption of truth for statements made by the defendant

during the plea colloquy. United States v. Medlock, 12 F.3d 185, 187 (11th Cir.

1994).



                                             3
      Here, the record indicates that Johnson was advised, both in the written plea

agreement and at the change-of-plea hearing, of the statutory penalties that could

be imposed following his guilty plea to count 1 of the indictment. The written plea

agreement explicitly stated that the statutory penalties included a minimum

sentence of 10 years’ imprisonment and a maximum sentence of life imprisonment.

The agreement went on to state, however, that based on the government’s notice of

enhancement, Johnson would be subject to a mandatory minimum sentence of life

imprisonment as to count 1. Johnson signed the plea agreement, affirming that he

had reviewed it with trial counsel and that he understood its terms.

      At the change-of-plea hearing, the district court directly questioned Johnson

about the plea agreement, and Johnson confirmed that he had reviewed it with

counsel and that he understood its terms. The court explicitly advised Johnson of

the statutory penalties applicable to count 1 of the indictment and went on to

explain that the government had filed a notice of enhancement which, if the court

found that Johnson was eligible based on his prior convictions, would subject him

to a mandatory minimum sentence of life imprisonment. The court asked Johnson

if he understood the consequences of his guilty plea as to count 1, and Johnson

responded that he did. The district court further explained that parole had been

abolished in the federal system and verified that Johnson understood that he would



                                          4
not be released on parole during his term of imprisonment. There was no

ambiguity in Johnson’s statements to the court or other indication that he did not

understand the proceeding.

      Although the district court discussed the application of the Sentencing

Guidelines and the imposition of a term of supervised release following Johnson’s

imprisonment, the court did not err in advising Johnson of these possibilities, as

required under Rule 11, because it had not yet determined whether Johnson’s prior

convictions qualified him for a § 851 enhancement, or whether there were any

grounds for a downward departure. See Fed.R.Crim.P. 11(b)(1)(H), (M).

Moreover, Johnson never expressed any confusion as to the sentence he faced and

never attempted to withdraw his plea. Further, to the extent Johnson argues that he

was misled by the presentence investigation report (“PSI”), the record indicates

that the PSI correctly stated that Johnson was subject to a mandatory term of life

imprisonment as to count 1. Johnson stated that he had reviewed the PSI and did

not object to it at sentencing. Accordingly, the district court satisfied the core

concerns of Rule 11 and there was no plain error.

      In light of the foregoing, Johnson’s conviction is

      AFFIRMED.




                                           5